Citation Nr: 0300872	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  02-10 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the calculated amount of $5316.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from November 1942 
to May 1943. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2001 St. Louis, Missouri Regional 
Office (RO) decision by the Committee on Waivers and 
Compromises (Committee), which denied the veteran's 
request for waiver of recovery of an overpayment of 
pension benefits in the amount of $5,316.  


FINDINGS OF FACT

1.  During the period from November 1, 1998 to October 31, 
1999, the veteran was service connected for a single 
disability evaluated as 30 percent disabling, but was paid 
non-service connected pension benefits at the housebound 
rate, since that was the greater benefit.  

2.  Pension benefits are calculated based on income and in 
October 1998, the veteran had gambling winnings in the 
amount of $1875, which he failed to report to the RO.  

3.  The veteran's gambling winnings resulted in an 
overpayment of pension benefits for the income year 
November 1, 1998 to October 31, 1999, which the RO 
calculated as $1883.  

4.  A reduction of $1883 in benefits during the year from 
November 1, 1998 to October 31, 1999 would result in 
payments to the veteran at a rate which is below the rate 
of compensation to which the veteran was entitled due to 
his service connected disability.  



5.  As a result of his gambling winnings, the veteran's 
pension should have been reduced by only $1318, the 
difference between the rate at which non-service connected 
pension benefits were paid, and the amount of service 
connected compensation benefits paid at the 30 percent 
rate during that period.  

6.  In November 2001, the RO erroneously mailed the 
veteran a check in the amount of $3745, under the mistaken 
belief that the veteran was underpaid pension benefits by 
this amount between November 1999 and October 2001.  

7.  Of the $3745 sent to the veteran, he was entitled to 
$312 resulting in an overpayment of $3433.  

8.  There is a report of contact in the claims folder 
showing that the RO called the veteran telling him not to 
cash the $3745 check in question; the veteran asserts that 
the RO never called him.  

9.  The veteran has monthly income of $1873 and monthly 
expenses of $1901.  


CONCLUSIONS OF LAW

1.  The criteria for a partial waiver of recovery of the 
overpayment at issue in the amount of $3998 ($3433 + $565) 
have been met. 38 U.S.C.A. § 5302 (West 1991 & Supp. 
2002); 38 C.F.R. § 1.965 (2002).

2.  Recovery of the remainder of the overpayment at issue 
in the amount of $1318 would not violate the principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991 
& Supp. 2002); 38 C.F.R. § 1.965 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Background

In June 1971, the RO awarded the veteran non-service 
connected pension benefits.  

By a March 1994 rating decision, the veteran was granted 
special monthly pension at the housebound rate under 
38 C.F.R. § 3.351 (d) (1).  In the letter adjusting the 
veteran's pension award, he was instructed to report any 
changes in his income to VA, and that failure to do so 
might result in the creation of an overpayment in his 
account.

In June 1999, the veteran was assigned a 30 percent 
disability evaluation for his service connected 
disability, effective from May 1996.  

By a December 2000 rating decision, the veteran was 
granted special monthly pension based on the need for aid 
and attendance effective August 17, 2000.  

In September 2001, the RO wrote to the veteran that it had 
learned he had received gambling winnings from Casino 
White Cloud.  It asked the veteran to verify the amount he 
had received for the years 1998, 1999, 2000, and 2001.  It 
informed the veteran that his pension benefits had been 
amended by different amounts for November 1998, December 
1998, December 1999, and December 2000.  The veteran later 
verified that his gambling winnings of $1875 had been 
received on October 31, 1998, and that he had not received 
other gambling winnings.  When the difference between the 
amount of pension benefits paid and the amount of pension 
benefits owed (taking into account the veteran's gambling 
winnings) for the one-year period beginning November 1, 
1998 and ending October 31, 1999, was computed by the RO, 
the resulting amount was $1883.  

In November 2001, the RO erroneously issued the veteran a 
check in the amount of $3745 under the mistaken belief 
that the veteran was underpaid pension benefits by this 
amount between November 1999 and October 2001.  Of this 
amount, the RO found the veteran was entitled to $312, 
representing benefits owed for September 2001 and October 
2001.  Thus, the overpayment created by this action was 
$3433 ($3745 - $312), and the calculated overpayment in 
its entirety is the sum of $1883 and $3433, or $5316.  

As to the check issued in November 2001, the RO was 
apparently able to have it returned by the bank to which 
it was sent, but shortly thereafter, the RO issued another 
check to the veteran in the same amount.  A report of 
contact dated November 20, 2001, reflects the RO called 
the veteran and told him to return the check in question.  
The veteran, however, apparently kept these funds.  

In a financial status report dated October 2001, the 
veteran listed Social Security income of $533, and total 
monthly expenses of $989.  The veteran attached a letter 
from White Cloud Casino that the veteran won $1875 on 
October 31, 1998, and that this was the only W2G on file 
for him since their opening in 1998.  

Subsequently, the veteran submitted another financial 
status report in April 2000.  On it, he listed monthly 
income of $1873, including $545 in Social Security, and 
$1328 in VA pension income.  He listed monthly expenses of 
$1801, including $335 in monthly car payments, and $700 in 
medical assistance payments.  

In the veteran's April 2002 notice of disagreement, he 
wrote that his condition had deteriorated to the point 
where he had hired someone to help with dressing, shaving, 
bathing, and getting to the bathroom.  He wrote that this 
person cooked for him and made certain that he took his 
medication at the proper time.  He stated that he was on 
oxygen and that this person made sure that it was 
operating correctly.  He stated that this person 
transported him everywhere he went, and that he had agreed 
to pay him $700 per month.  He wrote that without this 
person's assistance, he would be forced to go into a 
nursing home.  

In a July 2002 statement, the veteran wrote that his in-
home health care attendant quit, and that he had replaced 
him with someone who charged him $800 per month.  He wrote 
that his medical expenses had increased by $100 per month 
on July 14, 2002, because of the new person that he had 
hired.  


Analysis

After reviewing the facts and circumstances of this case, 
there is no indication of fraud, misrepresentation or bad 
faith on the part of the appellant in the creation of the 
overpayment.  This does not mean that the veteran may not 
be found at fault in its creation, but merely indicates 
that the acts which led to its creation do not meet the 
high degree of impropriety as to constitute fraud, 
misrepresentation or bad faith. See 38 C.F.R. § 1.965(b) 
(2002).  

To dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against 
the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) (West 1991) 
and 38 C.F.R. §§ 1.963(a); 1.965(a) (2002).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights. 38 C.F.R. § 1.965(a) (2002).  In such 
a determination consideration will be given to elements 
which include the degree of fault of the debtor; a 
balancing of fault between the debtor and VA; whether 
recovery of the overpayment would cause undue financial 
hardship to the debtor, or result in unjust enrichment; 
whether repayment of the debt would defeat the purpose for 
which it was intended; and whether there was a change in 
position to one's detriment, so that reliance on VA 
benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2002). 

The analysis in this case will be split into 2 separate 
sections: whether the recovery of the overpayment 
calculated as $3433 can be waived, and then whether the 
recovery of the overpayment calculated as $1883 can be 
waived.

Regarding the $3433 overpayment, the first and second 
criteria in 38 C.F.R. § 1.965 are the degree of fault of 
the debtor and a balancing of fault between the debtor and 
VA.  Since the VA erroneously mailed the veteran the check 
in question (after inexplicably concluding the veteran had 
been underpaid benefits by that amount), the VA must bear 
a large degree of the fault in the creation of the 
overpayment.  The veteran is at fault in the sense that 
there is a report of contact dated November 20, 2001, 
indicating that the veteran was called and told not to 
cash the check issued to him.  However, the veteran 
disputes this version of events.  He alleged in June 2002 
that he called VA and was told that he was entitled to 
cash the check in question.  He alleges that VA could not 
have called him because he did not have a phone in 
November 2001.  Thus, in assessing the level of fault to 
be assigned to the veteran and the VA, it is determined 
that the veteran bears some of the degree of fault, but 
this level of fault is largely mitigated because of VA's 
errors creating the overpayment of $3433.  

Having assessed the various levels of fault, the Board 
turns to the appellant's ability to repay the debt.  The 
regulatory standard for hardship is "whether collection 
would deprive debtor or family of basic necessities."  38 
C.F.R. § 1.965 (a)(3).  Expenses not necessary to the 
health and well-being of the appellant are considered to 
be discretionary, and thus available to repay debts, 
including those to the government.  For the reasons 
described below, it is determined that undue financial 
hardship would indeed result from requiring the appellant 
to repay the debt.  

In his April 2002 financial status report, he listed 
monthly income of $1873 and monthly expenses of $1801, 
including $700 in medical assistance payments.  However, 
in June 2002, the veteran indicated that his medical 
payments had increased by $100, which would increase his 
expenses to $1901.  Since the veteran has a $28 deficit in 
his monthly balance, it is determined that having to pay 
the overpayment of $3,433 would cause undue financial 
hardship for the veteran.  

As to the other aspects of equity and good conscience, it 
can be argued that there would be unjust enrichment in 
this case if the appellant did not repay the debt, 
inasmuch as he received benefits to which he was not 
entitled.  However, it can also be argued that recovery of 
the debt (even in reasonable monthly installments) would 
defeat the purpose for which the benefits were intended, 
in the sense that the benefits were intended to help 
veterans of limited means, and the veteran has monthly 
expenses greater than income.  The appellant has not 
claimed to have relinquished a valuable right or to have 
changed his position by reason of having relied on the 
erroneous benefits.  No other factors which would preclude 
recovery of the overpayment as against equity and good 
conscience have been put forth.

In weighing all of the elements of equity and good 
conscience, the element of fault on the part of VA as well 
as the financial hardship that would be caused by 
recoupment of the debt outweigh the elements which are not 
in the veteran's favor.  Accordingly, it is determined 
that recovery of the $3,433 would be against equity and 
good conscience.  Therefore, waiver of recovery of that 
part of the overpayment is warranted.

Regarding the overpayment of the remaining $1883, it is 
noted initially that this amount seems to have been 
erroneously calculated.  The RO determined the amount of 
the overpayment based on the amount that the veteran was 
actually paid for the one-year period beginning November 
1998 ($4699), and subtracted from this figure the amount 
that the veteran was owed for the one-year period.  In 
determining the amount that the veteran was owed, the RO 
calculated how much his pension benefits would have been 
reduced by taking into account his gambling winnings.

However, it is noted that the veteran has a service-
connected disability rated at 30 percent.  He would have 
been entitled to either his service-connected disability 
payments or his reduced pension payments, whichever would 
have been greater.  In this case, for the one-year period 
beginning November 1998, the veteran's service-connected 
disability payments ($3381) would have been greater than 
his reduced pension benefits ($2816).  For this reason, 
the veteran's disability payments of $3381 should have 
been the figure that the RO used when it figured the 
amount that the veteran was owed for the one-year period 
beginning November 1998.  When this figure is subtracted 
from $4699 (the amount that the veteran was actually paid 
for the one year period beginning November 1998), an 
overpayment of $1318 is obtained rather than $1883, a 
difference of $565.  

Clearly, the veteran is entitled to his service connected 
disability compensation payments, and therefore waiver of 
recovery of this $565 of the calculated overpayment of 
$1883 must be granted.  As to the remaining $1318, in a 
March 1994 letter from VA regarding the veteran's pension, 
he was specifically notified to inform VA if his income 
changed.  As the veteran did not inform VA when he won his 
October 1998 casino winnings, the degree of fault lies 
squarely with the veteran in the creation of the $1318 
overpayment.  

Regarding possible undue hardship, notwithstanding the 
veteran's listing monthly expenses of $1901 and monthly 
income of $1873, it can not be concluded that having to 
pay the overpayment of $1318 would cause undue financial 
hardship for the veteran.  This is because the veteran's 
debt balance apparently has already been reduced to the 
point beyond the $1318 overpayment.  The fact that the 
debt in question has already been recovered is also an 
argument against the idea that recovery of the debt (even 
in reasonable monthly installments) would defeat the 
purpose for which the benefits were intended.  

As to the other aspects of equity and good conscience, 
there would be unjust enrichment in this case if the 
appellant did not repay the debt.  The amount he received 
for his pension was predicated on the amount he received 
from other sources, and the veteran would be unjustly 
enriched were he able to keep the $1318.  The appellant 
has not claimed to have relinquished a valuable right or 
to have changed his position by reason of having relied on 
the erroneous benefits.  No other factors which would 
preclude recovery of the overpayment as against equity and 
good conscience have been put forth.

As noted above, the degree of fault in the creation of the 
$1318 overpayment lies squarely with the veteran.  He was 
told to report any income changes to VA and he did not do 
so.  The veteran does not question the degree of fault 
regarding the $1318 overpayment.  

In weighing the standards of equity and good conscience 
under 38 C.F.R. § 1.965, the question of fault is assigned 
great weight since there is no ambiguity about who was at 
fault.  For that reason, the preponderance of the evidence 
shows that recovery of the portion of the overpayment in 
the amount of $1318 would not be against the principles of 
equity and good conscience.  Accordingly, to this extent 
the appeal is denied.  

In reaching this decision, which in sum waives recovery of 
$3998 of the calculated overpayment of $5316, the Board 
notes that the RO may have already reduced the overpayment 
amount at issue by $565, once it was realized it was 
inappropriate to have reduced the veteran's benefit 
payments in 1998/1999 below the rate paid for his service 
connected disability.  (See July 2002 letter to the 
veteran from the RO.)  Indeed, other information contained 
in that letter reflects that another "adjustment" was made 
to the veteran's award of benefits over the period at 
issue.  Although this adjustment may have had the effect 
of further reducing the overpayment at issue, the matter 
certified on appeal for the Board to resolve was one 
concerning the originally calculated overpayment in the 
amount of $5316.  In this decision, the Board waives 
recovery of $3998 of that $5316 amount, and any 
adjustments in the veteran's benefits should be calculated 
based on this determination.  


ORDER

Waiver of recovery of $3998 of the calculated overpayment 
in the amount of $5316 is granted.  

Waiver of recovery of $1318 of the calculated overpayment 
in the amount of $5316 is denied.  

		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

